Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on November 27, 2020. Claims 1, 2, 3-17, 19, 25, 26, 35, 40, 61-68 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 103(a) are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3-17, 19, 25, 26, 35, 40, 61-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially greater" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much greater the width of the first zone is than the width of the second zone to meet the boundaries of the instant claims. Claims 2, 3-17, 19, 25, 26, 35, 40, 61-68 are rejected as dependent thereon. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 14-17, 25, 29, 35, 61, 64, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici et al. (US 2017/0023523) and further in view of Bahga S S, Kaigala G V, Bercovici M, Santiago J G, High-sensitivity detection using isotachophoresis with variable cross-section geometry, Electrophoresis, vol. 32, no. 5, pp. 563-72 (2011) and in further view of G. I. Abelev, et al., Analysis of Epitope Specificity of Monoclonal Antibodies by Counterflow Isotachophoresis on Nitrocellulose Membranes, Bulletin of Experimental Biology and Medicine, vol. 106, pp. 1600-1604 (2004).

Regarding claim 1, Berkovici teaches a device ([0024] FIGS. 4a-d. Schematic illustration of the assay. (4a) A microfluidic channel connecting two reservoirs is initially filled with LE and pre-labeled paramagnetic beads), comprising: 
In Figs, 4a-4d, Berkovici teaches wherein microfluidic chip includes a 5 μm deep “trench” of dimensions 100 μm×30 μm, in which magnetic beads are concentrated and trapped creating a uniform and well defined surface (para. [0083]) and the microfluidic chip was fabricated from PDMS (para. [0087]) and therefore fails to teach a porous matrix for this embodiment. However, Berkovici teaches wherein alternatively the channel is formed by a porous material (e.g., a nitrocellulose membrane or the like) (para. [0012]) and wherein the device may be paper-based device with a nitrocellulose membrane (Fig. 7a-b, para. [0027]). Therefore it would have been obvious to one of ordinary skill in the art at time of filing the invention to substitute the PDMS channel of Berkovici with an alternative nitrocellulose membrane (a porous matrix) as the channel as taught by Berkovici because nitrocellose membrane is a suitable material for a channel and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Berkovici, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of a porous matrix.
 	Modified Berkovici teaches the porous matrix having a first end and a second end opposing the first end  (Fig. 4a-d, microcluidic channel have reservoirs at each end, para. [0024]), the first end and the second end defining a first axis, the porous matrix having a first fluid pathway having a first end and extending to a second end, the first fluid pathway is configured for capillary action (Fig. 4a-4d showing fluid pathway extending from first end to second end, it is the examiner’s position that the nitrocellulose membrane is configured for capillary action since it is a porous membrane), 
wherein the porous matrix having a first portion disposed generally along the first fluid pathway, the first portion of porous matrix having a first zone and a second zone (Fig. 4a-4d, examiner defines first zone from left reservoir to any point to the right of left reservoir and second zone as portion to the right of the first zone), the first zone being disposed more toward the first end of the porous matrix than the second zone (Fig. 4a, first zone more toward TE reservoir).
Berkovici fails to explicitly teach wherein the first zone having a substantially greater average width than the second zone. However, Berkovici teaches in another embodiment, the theory behind ITP is provided in Bahga S S, Kaigala G V, Bercovici M, Santiago J G. High-sensitivity detection using isotachophoresis with variable cross-section geometry (para. [0057]). Bahga teaches ITP separation in a channel with variable cross-section areas. The concentration shocks propagate slower in the large cross-section region and faster in the smaller cross-section due to respectively low and high electric fields in these sections. For a finite time, the leading interface of the analyte zone (in the thinner channel) migrates faster than the trailing interface (in the thick section). The varying shock velocities thus result in a rapid expansion of the analyte zone, which proceeds until the TE interface also enters the thinner section (Fig. 1). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cross section of the channel of Berkovici to a variable cross section wherein the portion closest to TE reservoir has a larger cross-section than the portion closest to the LE reservoir because doing so would result in a rapid expansion of the analyte zone, which proceeds until the TE interface also enters the thinner section (Bagha, Fig. 1). Berkovici as modified by Bagha would therefore meet the limitation wherein the first zone having a substantially greater average width than the second zone as instantly claimed.
Modified Berkovici teaches wherein the porous matrix comprises a paper or membrane material (para. [0012], a nitrocellulose membrane, para. [0027] paper-based device with nitrocellulose membrane).

Modified Berkovici is silent with respect the pore size of the nitrocellose membrane and therefore fails to teach wherein the porous matrix has an average pore size in the range of about 1 µm to about 100 µm. However, Abelev teaches ITP on nitrocellulose membranes (title) like that of Berkovici, wherein the NCM had a pore diameter of 0.45µm (4th about 1 µm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05. Alternatively, if it is not seen that 0.45 µm is about 1 µm, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I). In the instant case, the NCM disposed by Abelev serves the purpose of ITP membrane. Thus, it is obvious to have a NCM with an average pore size that is 1 µm because such pore size, although not explicitly disclosed by Abelev, would serve the same purpose and provide the same properties as the 0.45 µm sized pore that is disclosed by Abelev.

Modified Berkovici teaches a first electrode disposed adjacent the first end of the first fluid pathway (electrode shown in TE reservoir in Fig. 4a-d); 
a second electrode disposed adjacent the second end of the first fluid pathway (electrode shown in LE reservoir in Fig. 4a-d);
(TE reservoir shown in Fig. 4a-d, The initial conditions for ITP are formed simply by filling the channel and East reservoir with LE solution, and filling the West reservoir with a mixture of TE and target molecules, para. [0069]), the trailing electrolyte reservoir in fluid communication with the first fluid pathway and in electrical communication with the first electrode (reservoir shown in communication with electrode and fluid pathway, Fig. 4a-d); and 
a leading electrolyte reservoir, disposed on the porous matrix within the first fluid pathway and closer to the second end of the first fluid pathway (LE reservoir shown in Fig. 4a-d, The initial conditions for ITP are formed simply by filling the channel and East reservoir with LE solution, and filling the West reservoir with a mixture of TE and target molecules, para. [0069]), the leading electrolyte reservoir in fluid communication with the first fluid pathway and in electrical communication with the second electrode (reservoir shown in communication with electrode and fluid pathway, Fig. 4a-d). 
 
Regarding claim 2, Berkovici teaches further comprising a trailing electrolyte, disposed in the trailing electrolyte reservoir, the trailing electrolyte comprising an ion and a counterion (The initial conditions for ITP are formed simply by filling the channel and East reservoir with LE solution, and filling the West reservoir with a mixture of TE and target molecules, para. [0069]), a high electrophoretic mobility leading electrolyte (LE) and low electrophoretic mobility trailing electrolyte (TE), para. [0066], LE, TE, and counterion, c.sub.LE is the concentration of the leading ion, c.sub.TE.sup.well is the concentration of the TE ion in the reservoir (i.e. before adaptation), and c.sub.0 is the initial concentration of the analyte in the same reservoir, para. [0070]); and 
2a leading electrolyte, disposed in the leading electrolyte reservoir, the leading electrolyte comprising an ion and a counterion, the ion of the leading electrolyte having a higher effective electrophoretic mobility than the ion of the trailing electrolyte (The initial conditions for ITP are formed simply by filling the channel and East reservoir with LE solution, and filling the West reservoir with a mixture of TE and target molecules, para. [0069], a high electrophoretic mobility leading electrolyte (LE) and low electrophoretic mobility trailing electrolyte (TE), para. [0066], LE, TE, and counterion, c.sub.LE is the concentration of the leading ion, c.sub.TE.sup.well is the concentration of the TE ion in the reservoir (i.e. before adaptation), and c.sub.0 is the initial concentration of the analyte in the same reservoir, para. [0070]);.  

Regarding claim 14, Modified Berkovici teaches wherein the first end of the fluid pathway is disposed at the first end of the porous matrix, and the second end of the fluid pathway is disposed at the second end of the porous matrix (Fig. 4a-d, first end is disposed at TE and second end is disposed at LE of channel/nitrocellulose membrane).  

Regarding claim 15, Modified Berkovici teaches configured for the detection of an analyte, wherein the porous matrix includes a detection zone in the first fluid pathway (Fig. 4a-d, showing detection zone).  

Regarding claim 16, Modified Berkovici teaches wherein the detection zone includes a detection substance capable of interacting with the analyte to provide a detectable change, or wherein the detection zone comprises a series of separated areas of detection substance (para. [0024, Highly focused target molecules are delivered to the reactive surface by ITP, and rapidly react with the probes on the surface).  

Regarding claim 17, Modified Berkovici teaches wherein the detection zone comprises a series of separated areas of detection substance, and wherein the detection substance is the same in each of the separated areas (para. [0011], said reaction surface comprises a plurality of probes, such as that multiple reactions take place simultaneously).  

Regarding claim 25, Modified Berkovici teaches further comprising an optical readout system configured to perform an optical measurement on the detection zone (para. [0088], Images were obtained using an inverted epifluorescent microscope (Ti-U, Nikon, Tokyo, Japan) equipped with a metal halide light source (Intensilight, Nikon Japan), a 10× (NA=0.45, WD=4 mm) Nikon PlanApo objective and Chroma 49006 filter-cube (620/60 nm excitation, 700/75 nm emission and 660 nm dichroic mirror). Images were captured using a 16 bit, 2560×2160 pixel array CMOS camera (Neo, Andor, Belfast Ireland) cooled to −40 C. Images were taken before and after the hybridization process, using an exposure time of 100 ms.).  

Regarding claim 29, Modified Berkovici teaches further comprising an electric voltage or power source coupled to the first electrode and the second electrode (voltage shown in Fig. 4a-d).  

Regarding claim 35, Modified Berkovici teaches wherein the first fluid pathway further comprises Polyvinylpyrrolidone (PVP), (para. [0096],  For all experiments, the leading electrolyte (LE) was composed of 100 mM HCl and 200 mM bistris, and 1% 1.3 MDa poly(vinylpyrrolidone) (PVP)).
    
Regarding claim 61, Modified Berkovici teaches wherein the paper or membrane material comprises nitrocellulose (para. [0012], nitrocellulose membrane).  

Regarding claim 64, Modified Berkovici teaches wherein (a) the length of the first fluid pathway from its first end to its second end is in the range of about 5 mm to about 200 mm (para. [0044], 20 to 500 micrometers long). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05.

Regarding claim 65, Modified teaches wherein the leading electrolyte reservoir, the trailing electrolyte reservoir, or both are provided in the form of an absorbent material (channel containing reservoirs is nitrocellulose membrane and therefore reservoirs are provided on absorbent material.)


Claim 9-13, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici et al. (US 2017/0023523) and further in view of Bahga S S, Kaigala G V, Bercovici M, Santiago J G, High-sensitivity detection using isotachophoresis with variable cross-section geometry, Electrophoresis, vol. 32, no. 5, pp. 563-72 (2011) and in further view of G. I. Abelev, et al., Analysis of Epitope Specificity of Monoclonal Antibodies by Counterflow Isotachophoresis on Nitrocellulose Membranes, Bulletin of Experimental Biology and Medicine, vol. 106, pp. 1600-1604 (2004) as applied to claims 1 and 2 above, with or without further in view of Park et al. (US 20080000774).

Regarding claim 9, Modified Berkovici discloses the device, it should be noted that the analyte does not add further structure to the device and is considered to be intended use of the device. "[Apparatus claims cover what a device is, not what a device does" Hewlett-Packard Co. v. Bausch & Lemb Inc., 909 F,2d 1464, 1469, 15 USPG2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art 

Assuming arguendo, that the ions of the analyte does add further structure the following alternative rejection is provided. 
Modified Berkovici discloses the analyte disposed in the porous matrix (para. [0024], A mixture of TE and sample is injected in the West reservoir) and where the ion of the analyte ion having a higher effective electrophoretic mobility than the ion of the trailing electrolyte and a lower effective mobility than the ion of the leading electrolyte (para. [0003], sample material to be separated is inserted between a “leading electrolyte” and a “terminating electrolyte” or mixed in any of these, the characteristic of these two buffers being that the leader has to have ions of net mobility higher than those of sample ions, while the terminator must have ions of net mobilities lower than those of sample ions) but does not explicitly disclose where it comprises a counter ion.
Park discloses where counter ions are included which maintains electroneutrality and helps maintain a constant and uniform pH ([0035]). It would have been obvious to one having ordinary skill in the art to have modified the analyte of Berkovici such that it comprises counter ions because it maintains electroneutrality and helps maintain a constant and uniform pH (Park [0035]). 

Regarding claim 10, Modified Berkovici fails to teach wherein the difference between the effective mobilities of the ion of the leading electrolyte and the ion of the 2V-1s-1.  However, Berkovici teaches teaches wherein the thickness mobility is a result effective variable. Specifically Berkovici teaches the leading electrolyte (LE) buffer is chosen such that its anions have higher effective electrophoretic mobility than the anions of the trailing electrolyte (TE) buffer and effective mobility describes the observable drift velocity of an ion and takes into account the ionization state of the ion, para. [0051]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  Therefore it would have been obvious to one of ordinary skill in the art to modify the mobility different to be at least about 6 nm2V-1s-1 through routine experimentation and yield predictable results. 

Regarding claim 11, Modified Berkovici discloses the device, it should be noted that the analyte does not add further structure to the device and is considered to be intended use of the device. "[Apparatus claims cover what a device is, not what a device does" Hewlett-Packard Co. v. Bausch & Lemb Inc., 909 F,2d 1464, 1469, 15 USPG2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPG2d 1647 (Bd. Pat. App. & Inter. 1987).

Assuming arguendo, that the ions of the analyte does add further structure the following alternative rejection is provided. 
Modified Berkovici discloses the analyte disposed in the porous matrix (para. [0024], A mixture of TE and sample is injected in the West reservoir) but does not explicitly disclose where it comprises a counter ion. Park discloses where counter ions are included which maintains electroneutrality and helps maintain a constant and uniform pH ([0035]). It would have been obvious to one having ordinary skill in the art to have modified the analyte of Berkovici such that it comprises counter ions because it maintains electroneutrality and helps maintain a constant and uniform pH (Park [0035]).

Regarding claim 12, Berkovici discloses the analyte disposed in a first fluid disposed within the porous matrix within the first fluid pathway (see Fig. 4a-4b). It should, however, be noted that the analyte does not add further structure to the device. Because Berkovici’s device is used with analytes and flows fluid between the first and second end, it is capable of performing the intended use. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claim 13, Berkovici discloses the analyte. It should, however, be noted that the analyte does not add further structure to the device. Because Chamber’s device is used with analytes and flows fluid between the first and second end, it is capable of performing the intended use. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claims 62 and 63, Modified Berkovici teaches wherein the analyte is present in a volume up to 100 µL (2 μl of the target sequences, para. [0097]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici et al. (US 2017/0023523) and further in view of Bahga S S, Kaigala G V, Bercovici M, Santiago J G, High-sensitivity detection using isotachophoresis with variable cross-section geometry, Electrophoresis, vol. 32, no. 5, pp. 563-72 (2011) and in further view of G. I. Abelev, et al., Analysis of Epitope Specificity of Monoclonal Antibodies by Counterflow Isotachophoresis on Nitrocellulose Membranes, Bulletin of Experimental Biology and Medicine, vol. 106, pp. 1600-1604 (2004) as applied to claim 17 above, further in view of Zuk et al. (US 4956275).

Regarding claim 19, Berkovici discloses the device but does not explicitly disclose where the separated areas of the detection substance have increasing concentrations in the direction from the first end to the second end of the first fluidic pathway.
Zuk discloses migratory detection (title) where the detection substance is in an increasing or decreasing gradient where an increasing gradient has the advantage of spreading the binding of the analyte over a larger area at the low end of the concentration range of interest and a decreasing concentration gradient may be useful where the anlayte binding affinity and/or conjugate binding affinity varies over a range with a significant portion of the analyte and/or conjugate having a relatively low bonding affinity. Thus, one would ensure that the low binding affinity molecules would be captured within a reasonable area (Zuk C4/L46-52). It would have been obvious to one having ordinary skill in the art to have modified the detection substance of Berkovici such that it has increasing concentrations in the direction from the first end to the second end of the first fluidic pathway as taught by Zuk because where the detection substance is in an increasing or decreasing gradient where an increasing gradient has the advantage of spreading the binding of the analyte over a larger area at the low end of the concentration range of interest and a decreasing concentration gradient may be useful where the anlayte binding affinity and/or conjugate binding affinity varies over a range with a significant portion of the analyte and/or conjugate having a relatively low bonding affinity. Thus, one would ensure that the low binding affinity molecules would be captured within a reasonable area (Zuk C4/L46-52).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici et al. (US 2017/0023523) and further in view of Bahga S S, Kaigala G V, Bercovici M, Santiago J G, High-sensitivity detection using isotachophoresis with variable cross-section geometry, Electrophoresis, vol. 32, no. 5, pp. 563-72 (2011) and in further view of G. I. Abelev, et al., Analysis of Epitope Specificity of Monoclonal Antibodies by Counterflow Isotachophoresis on Nitrocellulose Membranes, Bulletin of Experimental Biology and Medicine, vol. 106, pp. 1600-1604 (2004) as applied to claim 1 above, further in view of Zare et al. (US 2003/0062308).
Regarding claim 26,  Modified Berkovici discloses the porous matrix but does not explicitly disclose the porosity of the matrix being at least 80%.
Zare discloses separation using a porous matrix (abstract) and further teaches that the high porosity relates to low resistance to the flow and increases the lengths of the sample solution (fl 13) and ultimately an improvement in peak height (U64).
Because the criticality for the range has not been shown and Zare recognizes that increasing the porosity, lowers the flow resistance, increases the length of the solution which provides an improvement in peak height, the porosity of the matrix is a recognized result-effect variable. Accordingly, one of ordinary skill in the art would optimized, by routine experimentation, the porosity of the porous matrix such that it is at least 80% to obtain the desired flow resistance, length of solution and desired .
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici et al. (US 2017/0023523) and further in view of Bahga S S, Kaigala G V, Bercovici M, Santiago J G, High-sensitivity detection using isotachophoresis with variable cross-section geometry, Electrophoresis, vol. 32, no. 5, pp. 563-72 (2011) and in further view of G. I. Abelev, et al., Analysis of Epitope Specificity of Monoclonal Antibodies by Counterflow Isotachophoresis on Nitrocellulose Membranes, Bulletin of Experimental Biology and Medicine, vol. 106, pp. 1600-1604 (2004)  as applied to claim 1 above, further in view of Post et al. (US 3674678).
Regarding claim 40, Modified Berkovici discloses the device with the porous matrix but does not explicitly disclose having a substantially water-impermeable cover disposed over the porous matrix. It should be noted that applicant after (f) includes “and/or” thus, each limitation separated by the semicolon is treated as being “and/or.”
Post discloses an electrophoretic apparatus (title) where it is known to include a water impermeable cover to close the container comprising the porous matrix (see claim 6).
KSR Int’l Co, v. Teleflex Inc,, 550 U.S. 538, 416, 82 USPG2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPG 449, 453 (1976); Anderson’s-Black Rock, Inc, v. Pavement Salvage Co,, 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp.f 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bercovici et al. (US 2017/0023523) and further in view of Bahga S S, Kaigala G V, Bercovici M, Santiago J G, High-sensitivity detection using isotachophoresis with variable cross-section geometry, Electrophoresis, vol. 32, no. 5, pp. 563-72 (2011) and in further view of G. I. Abelev, et al., Analysis of Epitope Specificity of Monoclonal Antibodies by Counterflow Isotachophoresis on Nitrocellulose Membranes, Bulletin of Experimental Biology and Medicine, vol. 106, pp. 1600-1604 (2004)  as applied to claim 1 above, further in view of Santiago et al. (US 20140014515).
Regarding claims 66-68, Modified Berkovici fails to teach wherein the first portion of porous matrix has a first lateral edge and a second lateral edge opposing the first lateral edge, and at least one tab extending from the first lateral edge or the second lateral edge of the first portion, each of the at least one tab having a second fluid pathway in fluid communication with the first fluid pathway (claim 66) wherein the one or more tabs are positioned in the range of about 1/5 of the way to about 1/2 the way from the first end to the second end of the porous matrix (claim 67) and wherein each of the one or more tabs is operatively coupled to a source of a third fluid which comprises or consists of deionized water (claim 68).
However, Santiago teaches devices for isotachophoresis like that of Berkovici (abstract, Fig. 2a). Santiago teaches an embodiment comprising a single channel (Figs. 1a-1c) like of Berkovici or alternatively wherein a schematic of the channels with cross-geometry (Fig. 2a). Santiago teaches wherein the channel 210 connects an input port 212 to output (exit) port 214. Along the channel, six reservoir ports 222, 223, 224, 225, 226, 227 are connected to the channel at corresponding T-junctions. Each reservoir is cylindrical 1.8 mm in diameter and 1 mm in depth. The reservoir ports (collectively referenced hereinafter as reservoir ports 220) are each connected to channel 210 by 12 micron deep, 44 micron wide wet-etched borosilicate glass microchannels. These reservoir ports allow for forming multiple zones of additive concentrations. (para. [0083]). Before each set of experiments, the chip is first preconditioned by rinsing the channels successively with 100 milliMoles (mM, 1 mM=10.sup.-3 Moles) sodium hydroxide for 5 minutes (min), deionized (DI) water for 1 min, 100 mM hydrochloric acid for 5 min, and DI water for 1 min (para. [0084). Therefore, it would be obvious to a person of ordinary skill in the art at the time of the invention to use cross-geometry of channels as taught by Santiago for the Berkovici device because it was known at the effective filing date of the invention that such an arrangement can also be used for isotachophoresis and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B). Examiner notes the cross geometry arrangement of Santiago would result in the at least one tab extending from the first lateral edge or the second lateral edge of the first portion, each of the at least one tab having a second fluid pathway in fluid communication with the first fluid pathway wherein the tabs are connected to a source of deionized water and wherein the one or more tabs are positioned in the range of about 1/5 of the way to about 1/2 the way from the first end to the second end of the porous matrix since Santiago teaches wherein the channels are rinsed with DI water and shows the channels at various lengths along the separation channel. 
	
Response to Arguments
Applicant’s arguments are moot in light of new grounds for rejection. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
J. Ambler, et al., Isoelectric focusing of serum proteins on modified thin cellulose-acetate membranes, Clin. Chem, vol. 25, no. 7, pp. 1320-1322 (1979) 
G. I. Abelev, et al., Performance of multistep immunochemical reactions by counterflow isotachophoresis on nitrocellulose membranes- I. Immunoblotting, Molecular Immunology, Vol. 26, No. 1, pp. 41-47 (1989) discloses isotachophoresis on cellulose acetate membrane (Fig. 1).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795